Title: Thomas Jefferson to Littleton W. Tazewell, George Hay, and William Wirt, 9 April 1811
From: Jefferson, Thomas
To: Tazewell, Littleton W.,Hay, George,Wirt, William


            
              Dear Sir
              Monticello Apr. 9. 11.
            
             In a former letter I promised a list of the books quoted & possessed by me, & of those quoted but not possessed, that these last might be sought for in time, as far as necessary.that list is now inclosed with explanatory notes. such of them as it will be necessary for me to send, shall be sent to Richmond whenever desired. the communications by water between Richmond & Norfolk are so frequent, that these books, or such of them as may be desired, can readily be sent or returned from the one place to the other. I do not know how those mentioned in the 2d column can be obtained unless from N. Orleans, and it is very doubtful whether they can be either bought or borrowed there. for I am told that few lawyers there possess them. can we depend on the pl’s counsel for producing them? perhaps it will be better to state to me such of them as you deem absolutely indispensable, and I will try if these so particularly stated can be procured at New Orleans. perhaps I might have time to get them from France. this will depend on the time when the trial will come on. if not till the 1st term of 1812. I could procure them from France in time. Accept the assurances of my esteem & respect
            
              Th:
              Jefferson
          